Exhibit 10.3

 

STOCKHOLDERS’ AGREEMENT

 

This Stockholders’ Agreement (this “Agreement”), dated as of July 31, 2019 (the
“Effective Time”), is entered into by and among (i) Nesco Holdings, Inc., a
Delaware corporation (the “Company”); (ii) NESCO Holdings, LP, a Delaware
limited partnership (the “NESCO Holder”, and together with its successors and
assigns, the “NESCO Holders”); (iii) Energy Capital Partners III, LP, a Delaware
limited partnership, Energy Capital Partners III-A, LP, a Delaware limited
partnership, Energy Capital Partners III-B, LP, a Delaware limited partnership,
Energy Capital Partners III-C, LP, a Delaware limited partnership, Energy
Capital Partners III-D, LP, a Delaware limited partnership, and Energy Capital
Partners III (NESCO Co-Invest), LP, a Delaware limited partnership
(collectively, “ECP”); and (iv) Capitol Acquisition Management IV LLC, a
Delaware limited liability company, Capitol Acquisition Founder IV LLC, a
Delaware limited liability company, and the other Persons included on the
signature pages hereto as “Sponsors” (collectively, the “Sponsors”). Each of the
Company, NESCO Holders, ECP and the Sponsors may be referred to herein as a
“Party” and collectively as the “Parties”. Except as otherwise indicated,
capitalized terms used but not defined herein shall have the meanings set forth
in Section 6 of this Agreement.

 

WHEREAS, the Company has agreed to permit the NESCO Holder, who Beneficially
Owns certain of the issued and outstanding common stock of the Company, par
value $0.0001 per share (the “Common Stock”), as of the Effective Time, to
designate up to four persons for nomination for election to the board of
directors of the Company (the “Board”) and to provide certain ongoing rights
with respect to the nomination of directors on the terms and conditions set
forth herein; and

 

WHEREAS, in connection with that certain Agreement and Plan of Merger, dated as
of April 7, 2019, by and between the Company, the NESCO Holder and the other
parties thereto (the “Merger Agreement”), the Sponsors have agreed to certain
transfer restrictions and forfeiture terms with respect to the Sponsor Earnout
Shares (as defined below).

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

Section 1. Board of Directors.

 

(a) Subject to the terms and conditions of this Agreement, from and after the
Effective Time and until a Termination Event (as defined below) shall have
occurred, the NESCO Holders holding a majority of the NESCO Shares shall have
the right to designate up to four persons to be appointed or nominated, as the
case may be, for election to the Board (including any successor, each, a
“Nominee”) by giving written notice to the Company not later than ten days after
receiving notice of the date of the applicable meeting of shareholders provided
to the NESCO Holders; provided, however, the initial Nominees shall be appointed
as set forth in Section 1(b).

 

 

 

 

(b) The Company shall take all necessary and desirable actions within its
control such that, as of the Effective Time: (i) the size of the Board shall be
set at seven members; and (ii) the following persons, including the two NESCO
Directors, shall form the composition of the Board: (A) Lee Jacobson and L.
Dyson Dryden shall be appointed as Class A Directors with terms ending at the
Company’s 2020 Annual Meeting; (B) Jeff Stoops and Rahman D’Argenio shall be
appointed as Class B Directors with terms ending at the Company’s 2021 Annual
Meeting; and (C) Mark Ein, Doug Kimmelman and William Plummer shall be appointed
as Class C Directors with terms ending at the Company’s 2022 Annual Meeting;
provided, that if, as of the Effective Time, the NESCO Holders (together with
their Affiliates) Beneficially Own a number of shares of Common Stock equal to
or greater than 35% of the total number of shares of Common Stock issued and
outstanding (on a non-fully diluted basis), then, subject to Section 1(c), the
Company shall take all necessary and desirable actions within its control such
that: (1) the size of the Board shall be set at eight members and (2) the NESCO
Holders shall be entitled to designate one additional person (who shall qualify
as “independent” pursuant to listing standards of the Approved Stock Exchange)
to be appointed as a Class B Director with his or her term ending at the
Company’s 2021 Annual Meeting; provided, further, that if, as of the Effective
Time, the NESCO Holders (together with their Affiliates) Beneficially Own a
number of shares of Common Stock equal to or greater than 45% of the total
number of shares of Common Stock issued and outstanding (on a non-fully diluted
basis; provided, that the Sponsor Earnout Shares shall not be included in such
calculation of the total number of shares of Common Stock issued and
outstanding), then, subject to Section 1(c), the Company shall take all
necessary and desirable actions within its control such that: (1) the size of
the Board shall be set at nine members and (2) the NESCO Holders shall be
entitled to designate one additional person (who shall qualify as “independent”
pursuant to listing standards of the Approved Stock Exchange) to be appointed as
a Class A Director with his or her term ending at the Company’s 2020 Annual
Meeting and one additional person to be appointed as a Class B Director with his
or her term ended at the Company’s 2021 Annual Meeting.

 

(c) Subject to the terms and conditions of this Agreement, from and after the
Effective Time and until a Termination Event shall have occurred, the Company
shall, as promptly as practicable, take all necessary and desirable actions
within its control (including, without limitation, calling special meetings of
the Board and the shareholders and recommending, supporting and soliciting
proxies), so that:

 

(i) for so long as the NESCO Holders (together with their Affiliates)
Beneficially Own a number of shares of Common Stock equal to or greater than 45%
of the total number of shares of Common Stock issued and outstanding (on a
non-fully diluted basis; provided, that the Sponsor Earnout Shares shall not be
included in such calculation of the total number of shares of Common Stock
issued and outstanding), the NESCO Holders holding a majority of the NESCO
Shares shall have the right to nominate, in the aggregate, a number of Nominees
equal to four (less the number of NESCO Directors who are not up for election),
and the size of the Board shall be set at nine members;

 

(ii) for so long as the NESCO Holders (together with their Affiliates)
Beneficially Own a number of shares of Common Stock equal to or greater than 35%
of the total number of shares of Common Stock issued and outstanding (on a
non-fully diluted basis), but less than 45% of the total number of shares of
Common Stock issued and outstanding (on a non-fully diluted basis), the NESCO
Holders holding a majority of the NESCO Shares shall have the right to nominate,
in the aggregate, a number of Nominees equal to three (less the number of NESCO
Directors who are not up for election), and the size of the Board shall be set
at eight members;

 

2

 

 

(iii) for so long as the NESCO Holders (together with their Affiliates)
Beneficially Own a number of shares of Common Stock equal to or greater than 15%
of the total number of shares of Common Stock issued and outstanding (on a
non-fully diluted basis), but less than 35% of the total number of shares of
Common Stock issued and outstanding (on a non-fully diluted basis), the NESCO
Holders holding a majority of the NESCO Shares shall have the right to nominate,
in the aggregate, a number of Nominees equal to two (less the number of NESCO
Directors who are not up for election), and the size of the Board shall be set
at seven members; and

 

(iv) for so long as the NESCO Holders (together with their Affiliates)
Beneficially Own a number of shares of Common Stock equal to or greater than 5%
of the total number of shares of Common Stock issued and outstanding (on a
non-fully diluted basis) but less than 15% of the total number of shares of
Common Stock issued and outstanding (on a non-fully diluted basis), the NESCO
Holders holding a majority of the NESCO Shares shall have the right to nominate,
in the aggregate, a number of Nominees equal to one (less the number of NESCO
Directors who are not up for election), and the size of the Board shall be set
at seven members;

 

provided, that, no reduction in the number of shares of Common Stock over which
the NESCO Holders and their Affiliates retain voting control shall shorten the
term of any incumbent Director.

 

(d) The Company shall take all actions necessary to ensure that: (i) the
applicable Nominees are included in the Board’s slate of nominees to the
shareholders of the Company for each election of Directors and recommended by
the Board at any meeting of shareholders called for the purpose of electing
directors; and (ii) each applicable Nominee up for election is included in the
proxy statement prepared by management of the Company in connection with the
Company’s soliciting proxies or consents in favor of the foregoing for every
meeting of the shareholders of the Company called with respect to the election
of members of the Board, and at every adjournment or postponement thereof, and
on every action or approval by written resolution of the shareholders of the
Company or the Board with respect to the election of members of the Board. In
addition, each Shareholder agrees with the Company that such Shareholder shall
vote in favor of each person to be appointed or nominated, as the case may be,
for election to the Board and who has been recommended by the Board for such
appointment or nomination at every meeting of the shareholders of the Company
called with respect to the election of members of the Board, and at every
adjournment or postponement thereof, and on every action or approval by written
resolution of the shareholders of the Company or the Board with respect to the
election of members of the Board.

 

(e) If a vacancy occurs because of the death, disability, disqualification,
resignation or removal of a NESCO Director or for any other reason (including,
for avoidance of doubt, vacancies because NESCO Holders have not yet nominated
persons to serve as directors pursuant to Section 1(b)), the NESCO Holders
holding a majority of the NESCO Shares shall be entitled to designate such
person’s successor, and the Company shall, within ten days of such designation,
take all necessary actions within its control such that such vacancy shall be
filled with such successor Nominee, it being understood that any such successor
designee shall serve the remainder of the term of the Director whom such
designee replaces. Notwithstanding anything to the contrary, the director
position for such NESCO Director shall not be filled pending such designation
and appointment, unless the NESCO Holders fail to designate such Nominee for
more than 15 days, after which the Company may appoint an interim successor
Director until the NESCO Holders make such designation.

 

3

 

 

(f) If a Nominee is not elected because of such Nominee’s death, disability,
disqualification, withdrawal as a nominee or for any other reason, the NESCO
Holders holding a majority of the NESCO Shares shall be entitled to designate
promptly another Nominee and the Shareholders and the Company shall take all
necessary and desirable actions within its control such that the director
position for which such Nominee was nominated shall not be filled pending such
designation or the size of the Board shall be increased by one and such vacancy
shall be filled with such successor Nominee within ten days of such designation.
Notwithstanding anything to the contrary, the director position for which such
Nominee was nominated shall not be filled pending such designation and
appointment, unless the NESCO Holders fail to designate such Nominee for more
than 30 days, after which the Company may appoint an interim successor nominee
who may serve as a director if duly elected until the NESCO Holders make such
designation. The NESCO Holders shall not be obligated to designate all (or any)
of the directors they are entitled to designate pursuant to this Agreement but
the failure to do so shall not constitute a waiver of their rights hereunder.

 

(g) The Company shall pay the reasonable, documented out-of-pocket expenses
incurred by each NESCO Director in connection with his or her services provided
to or on behalf of the Company, including attending meetings (including
committee meetings) or events attended on behalf of the Company at the Company’s
request.

 

(h) In accordance with the Company’s Organizational Documents, the Board may
from time to time by resolution establish and maintain one or more committees of
the Board, each committee to consist of one or more Directors. The Company shall
notify the NESCO Holders in writing of any new committee of the Board to be
established at least 15 days prior to the effective establishment of such
committee. If requested by the NESCO Holders holding a majority of the NESCO
Shares, the Shareholders and the Company shall take all necessary steps within
its control to cause at least one NESCO Director (selected by such NESCO
Holders) to be appointed as a member of each such committee of the Board unless
such designation would violate any legal restriction on such committee’s
composition or the rules and regulations of any applicable exchange on which the
Company’s securities may be listed (subject in each case to any applicable
exceptions, including those for “controlled companies” and any applicable
phase-in periods).

 

(i) The Company shall (i) purchase directors’ and officers’ liability insurance
in an amount and pursuant to terms determined by the Board to be reasonable and
customary and (ii) for so long as any Director to the Board nominated pursuant
to the terms of this Agreement serves as a Director of the Company, maintain
such coverage with respect to such Directors; provided, that upon removal or
resignation of such Director for any reason, the Company shall take all actions
reasonably necessary to extend such directors’ and officers’ liability insurance
coverage for a period of not less than six years from any such event in respect
of any act or omission occurring at or prior to such event.

 

4

 

 

(j) For so long as any NESCO Director serves as a Director of the Company, the
Company shall not amend, alter or repeal any right to indemnification or
exculpation covering or benefiting any Director nominated pursuant to this
Agreement as and to the extent consistent with applicable Law, including but not
limited to any such rights to indemnification or exculpation in the Company’s
Organizational Documents (except to the extent such amendment or alteration
permits the Company to provide broader indemnification or exculpation rights, in
the aggregate and on an individual basis, on a retroactive basis, than permitted
prior thereto).

 

(k) Notwithstanding anything herein to the contrary, if the NESCO Holders have
the right to designate one or more Nominees and either have not exercised such
right with respect to any Nominee or no such Nominee has not been elected as a
NESCO Director (such that there are no NESCO Directors on the Board), then the
NESCO Holders holding a majority of the NESCO Shares may elect at such time in
their sole discretion to designate one Board observer (regardless of how many
rights to designate Designees such NESCO Holders have) (each, a “Board
Observer”) to attend and participate in all meetings of the Board or any
committees thereof in a non-voting capacity by the giving of written notice to
the Company of such election (“Observation Election”). In connection therewith,
the Company shall simultaneously give such Board Observer copies of all notices,
consents, minutes and other materials, financial or otherwise, which the Company
provides to the Board; provided, however, that if the Board Observer does not,
upon the written request of the Company, before attending any meetings of the
Board, execute and deliver to the Company an agreement to abide by all Company
policies applicable to members of the Board and a confidentiality agreement
reasonably acceptable to the Company, the Board Observer may be excluded from
access to any material or meeting or portion thereof if the Board determines in
good faith, upon advice of counsel, that such exclusion is reasonably necessary
to protect highly confidential proprietary information of the Company or
confidential proprietary information of third parties that the Company is
required to hold in confidence, or for other similar reasons. The NESCO Holders
holding a majority of the NESCO Shares may revoke any such Observation Election
at any time upon written notice to the Company after which the NESCO Holders
shall be entitled to designate a replacement Board Observer.

 

(l) The Nominees may, but do not need to, qualify as “independent” pursuant to
listing standards of the Approved Stock Exchange, except that, if the NESCO
Holders have the right to designate at least three Nominees, then at least one
Nominee shall qualify as “independent” pursuant to listing standards of the
Approved Stock Exchange. All other Directors of the Board other than the Chief
Executive Officer of the Company shall qualify as “independent” pursuant to
listing standards of the Approved Stock Exchange.

 

(m) For the avoidance of doubt, a reduction in the percentage of Common Stock
Beneficially Owned by the NESCO Holders shall not impact the NESCO Holders’
right to fill a vacancy resulting from any Nominee ceasing to serve as a
Director for any reason.

 

(n) Notwithstanding anything herein to the contrary, from and after the
Effective Time and at any time prior to a Termination Event, the Shareholders
shall not knowingly take or agree to take, directly or indirectly, any action to
frustrate, obstruct or otherwise prevent, the Company from performing its
obligations to nominate the Nominees under Section 1(c).

 

5

 

 

Section 2. Actions Requiring Special Approval.

 

(a) Without the prior approval of the NESCO Holders, from and after the
Effective Time and at any time prior to a Termination Event, the Company shall
not take or omit to take, as applicable, or agree to take or omit to take, as
applicable, directly or indirectly, any action to increase or decrease the size
of the Board or to make a change to the classes on which the Directors serve.

 

(b) At any time after the Effective Time that the NESCO Holders (together with
their Affiliates, other than the Company) Beneficially Own a number of shares of
Common Stock equal to or greater than 50% of the total number of shares of
Common Stock issued and outstanding (on a non-fully diluted basis; provided,
that Sponsor Earnout Shares that remain subject to the restrictions and
forfeiture provisions set forth in Section 3 shall not be included in such
calculation of the total number of shares of Common Stock issued and
outstanding), the Company shall not, and shall cause its Subsidiaries not to,
take, cause to occur or permit to occur, as applicable, or agree to take, cause
to occur or permit to occur, as applicable, directly or indirectly, any of the
following actions without the prior written approval of the NESCO Holders
holding a majority of the NESCO Shares:

 

(i) Adopt (or, in any material manner, amend or modify) any annual budget of the
Company and its Subsidiaries;

 

(ii) consummate any acquisition, whether by purchase, contribution, merger,
consolidation or otherwise, of any property, assets or Equity Interests for
consideration in excess of $10,000,000, in a single transaction or series of
related transactions;

 

(iii) consummate any disposition, whether by sale, contribution, merger,
consolidation or otherwise, of any property, assets or Equity Interests for
consideration in excess of $10,000,000, in a single transaction or series of
related transactions;

 

(iv) issue Equity Interests of the Company or its Subsidiaries other than
issuances (A) to the Company or wholly-owned Subsidiaries thereof, (B) to
directors, officers or employees of the Company or its Subsidiaries pursuant to
a management incentive equity plan approved by the Board or (C) upon exercise of
existing outstanding Equity Interests;

 

(v) create, incur or assume any indebtedness for borrowed money or grant an
encumbrance with respect to the Company or its Subsidiaries or any of their
respective properties or assets in excess of $1,000,000 other than borrowings
and other extensions of credit under a contract, agreement or similar
arrangement (including the asset based lending facility) in effect as of the
Effective Time (without giving effect to any amendment or modification after the
Effective Time);

 

(vi) guarantee any indebtedness of any Person other than the Company and its
wholly-owned Subsidiaries (or ordinary course expenses incurred by employees on
behalf of the Company or any Subsidiary thereof); or

 

6

 

 

(vii) hire, remove or replace any senior executive officer of the Company or its
Subsidiaries or materially decrease the compensation of any senior executive
officer of the Company or its Subsidiaries.

 

Section 3. Sponsor Earnout Shares.

 

(a) Other than in connection with the Merger Agreement and the transactions
contemplated thereby or in accordance with Section 3(g), subject to Section 3(c)
and Section 3(d), no Sponsor may Transfer any of its Sponsor Earnout Shares
prior to the third anniversary of the Effective Time. From and after the third
anniversary of the Effective Time, the Sponsor Earnout Shares may be
Transferred, subject to Section 3(h).

 

(b) Subject to Section 3(c) and Section 3(d), on (i) the fifth anniversary of
the Effective Time, the Minimum Target Sponsor Earnout Shares and the Second
Target Sponsor Earnout Shares shall be automatically forfeited by the holders
thereof to the Company for no consideration with no further action required of
any Person and (ii) on the seventh anniversary of the Effective Time, the
Maximum Target Sponsor Earnout Shares shall be forfeited by the holders thereof
to the Company for no consideration with no further action required of any
Person.

 

(c) The restrictions and forfeiture provisions set forth in this Section 3,
including, for avoidance of doubt, Section 3(b), shall cease to apply to (i)
such Sponsor’s Minimum Target Sponsor Earnout Shares upon the first day after
the Common Stock Price equals or exceeds $13.00 per share, as adjusted for stock
splits, dividends, reorganizations, recapitalizations and the like (the “Minimum
Target”), for any period of 20 trading days out of 30 consecutive trading days,
(ii) such Sponsor’s Second Target Sponsor Earnout Shares upon the first day
after the Common Stock Price equals or exceeds $16.00 per share, as adjusted for
stock splits, dividends, reorganizations, recapitalizations and the like (the
“Second Target”), for any period of 20 trading days out of 30 consecutive
trading days and (iii) such Sponsor’s Maximum Target Sponsor Earnout Shares upon
the first day after the Common Stock Price equals or exceeds $19.00 per share,
as adjusted for stock splits, dividends, reorganizations, recapitalizations and
the like (the “Maximum Target”), for any period of 20 trading days out of 30
consecutive trading days.

 

(d) The restrictions and forfeiture provisions set forth in this Section 3,
including, for avoidance of doubt, Section 3(b), shall cease to apply to (i)
such Sponsor’s Minimum Target Sponsor Earnout Shares immediately prior to a
Change in Control if the Change in Control Consideration paid or payable to the
stockholders of the Company in connection with such Change in Control is equal
to or greater than the Minimum Target but less than the Second Target, unless
the Minimum Target had previously been satisfied pursuant to Section 3(c), (ii)
such Sponsor’s Minimum Target Sponsor Earnout Shares and Second Target Sponsor
Earnout Shares immediately prior to a Change in Control if the Change in Control
Consideration paid or payable to the stockholders of the Company in connection
with such Change in Control is equal to or greater than the Second Target but
less than the Maximum Target, unless the Second Target had previously been
satisfied pursuant to Section 3(c), and (iii) such Sponsor’s Minimum Target
Sponsor Earnout Shares, Second Target Sponsor Earnout Shares and Maximum Target
Sponsor Earnout Shares immediately prior to a Change in Control if the Change in
Control Consideration paid or payable to the stockholders of the Company in
connection with such Change in Control is equal to or greater than the Maximum
Target, unless the Maximum Target had previously been satisfied pursuant to
Section 3(c).

 

7

 

 

(e) The Sponsors and the Company acknowledge and agree that:

 

(i) Sponsor Earnout Shares shall participate in any dividends or other
distributions with respect to Common Stock prior to the date such Sponsor
Earnout Shares become Transferable in accordance herewith and thereafter;

 

(ii) Sponsor Earnout Shares shall have all voting rights, and the Sponsors shall
be entitled to vote on any matter as a holder of Sponsor Earnout Shares, prior
to the date such Sponsor Earnout Shares become freely Transferable in accordance
herewith and thereafter;

 

(iii) notwithstanding anything to the contrary herein, the Sponsor Earnout
Shares shall remain subject to the restrictions on Transfer under applicable
securities Laws of any state, federal or foreign entity and the rules and
regulations promulgated thereunder; and

 

(iv) each certificate evidencing any Sponsor Earnout Shares and each certificate
issued in exchange for or upon the Transfer of any Sponsor Earnout Shares
(unless such Sponsor Earnout Shares are no longer subject to the restrictions on
Transfer and forfeiture provisions set forth in this Section 3) shall be stamped
or otherwise imprinted with a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS SET FORTH IN A STOCKHOLDERS’ AGREEMENT, DATED AS
OF JULY 31, 2019, AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND
CERTAIN OF THE COMPANY’S SHAREHOLDERS, AS AMENDED. A COPY OF SUCH STOCKHOLDERS’
AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF
UPON WRITTEN REQUEST.”

 

The Company shall imprint such legend on certificates evidencing the Sponsor
Earnout Shares. The legend set forth above shall be removed from the
certificates evidencing any Sponsor Earnout Shares that are no longer subject to
the restrictions on Transfer and forfeiture provisions set forth in this Section
3.

 

(f) Any purported Transfer of Sponsor Earnout Shares in violation of this
Agreement shall be null and void, and the Company shall refuse to recognize any
such Transfer for any purpose.

 

8

 

 

(g) Notwithstanding anything to the contrary in this Section 3, Transfers of
Sponsor Earnout Shares are permitted (i) to Permitted Transferees who shall (A)
be subject to the restrictions in this Section 3 as if they were the original
holders of such Sponsor Earnout Shares and (B) promptly Transfer such Sponsor
Earnout Shares back to the applicable Sponsor if they cease to be a Permitted
Transferee for any reason prior to the date such Sponsor Earnout Shares become
freely Transferable in accordance herewith; (ii) in the case of an individual,
by a gift to a member of the individual’s immediate family or to a trust, the
beneficiary of which is a member of one of the individual’s immediate family, an
Affiliate of such person or to a charitable organization; (iii) in the case of
an individual, by virtue of Laws of descent and distribution upon death of the
individual; or (iv) in the case of an individual, pursuant to a qualified
domestic relations order; provided, however, that these Transferees must become
a party to this Agreement by executing and delivering such documents as may be
necessary to make such Transferee a party hereto.

 

(h) Notwithstanding anything to the contrary in this Section 3, for so long as
the applicable Sponsor Earnout Shares are subject to the forfeiture provisions
set forth in this Section 3, prior to any Transfer of any Sponsor Earnout
Shares, the Transferee of such Sponsor Earnout Shares shall agree in a duly and
validly executed writing for the benefit of the Company that such Sponsor
Earnout Shares remain subject to the forfeiture provisions set forth in this
Section 3.

 

Section 4. NESCO Holder Earnout Shares.

 

(a) Subject to Section 4(b) and Section 4(c), on (i) the fifth anniversary of
the Effective Time, the Minimum Target NESCO Holder Earnout Shares and the
Second Target NESCO Holder Earnout Shares shall be automatically forfeited by
the holders thereof to the Company for no consideration with no further action
required of any Person and (ii) on the seventh anniversary of the Effective
Time, the Maximum Target NESCO Holder Earnout Shares shall be forfeited by the
holders thereof to the Company for no consideration with no further action
required of any Person. For avoidance of doubt, to the extent that Earnout
Shares (used herein as defined in the Merger Agreement) are issued pursuant to
satisfaction of Section 2.06(a)(i) - (iii) of the Merger Agreement or Section
2.06(b)(i) - (iii) of the Merger Agreement, such Earnout Shares shall not be
subject to the forfeiture provisions set forth in this Section 4.

 

(b) The forfeiture provisions set forth in this Section 4 shall cease to apply
to (i) the Minimum Target NESCO Holder Earnout Shares upon the first day after
the Common Stock Price equals or exceeds the Minimum Target for any period of 20
trading days out of 30 consecutive trading days, (ii) the Second Target NESCO
Holder Earnout Shares upon the first day after the Common Stock Price equals or
exceeds the Second Target for any period of 20 trading days out of 30
consecutive trading days and (iii) the Maximum Target NESCO Holder Earnout
Shares upon the first day after the Common Stock Price equals or exceeds the
Maximum Target for any period of 20 trading days out of 30 consecutive trading
days.

 

(c) The forfeiture provisions set forth in this Section 4 shall cease to apply
to (i) the Minimum Target NESCO Holder Earnout Shares immediately prior to a
Change in Control if the Change in Control Consideration paid or payable to the
stockholders of the Company in connection with such Change in Control is equal
to or greater than the Minimum Target but less than the Second Target, unless
the Minimum Target had previously been satisfied pursuant to Section 4(b), (ii)
the Minimum Target NESCO Holder Earnout Shares and Second Target NESCO Holder
Earnout Shares immediately prior to a Change in Control if the Change in Control
Consideration paid or payable to the stockholders of the Company in connection
with such Change in Control is equal to or greater than the Second Target but
less than the Maximum Target, unless the Second Target had previously been
satisfied pursuant to Section 4(b), and (iii) the Minimum Target NESCO Holder
Earnout Shares, Second Target NESCO Holder Earnout Shares and Maximum Target
NESCO Holder Earnout Shares immediately prior to a Change in Control if the
Change in Control Consideration paid or payable to the stockholders of the
Company in connection with such Change in Control is equal to or greater than
the Maximum Target, unless the Maximum Target had previously been satisfied
pursuant to Section 4(b).

 

9

 

 

(d) NESCO Holder and the Company acknowledge and agree that:

 

(i) notwithstanding anything to the contrary herein, the NESCO Holder Earnout
Shares shall remain subject to the restrictions on Transfer under applicable
securities Laws of any state, federal or foreign entity and the rules and
regulations promulgated thereunder; and

 

(ii) each certificate evidencing any NESCO Holder Earnout Shares and each
certificate issued in exchange for or upon the Transfer of any NESCO Holder
Earnout Shares (unless such NESCO Holder Earnout Shares are no longer subject to
the forfeiture provisions set forth in this Section 4) shall be stamped or
otherwise imprinted with a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS AND
OTHER PROVISIONS SET FORTH IN A STOCKHOLDERS’ AGREEMENT, DATED AS OF JULY 31,
2019, AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND CERTAIN OF THE
COMPANY’S SHAREHOLDERS, AS AMENDED. A COPY OF SUCH STOCKHOLDERS’ AGREEMENT WILL
BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN
REQUEST.”

 

The Company shall imprint such legend on certificates evidencing the NESCO
Holder Earnout Shares. The legend set forth above shall be removed from the
certificates evidencing any NESCO Holder Earnout Shares that are no longer
subject to the forfeiture provisions set forth in this Section 4.

 

(e) Notwithstanding anything to the contrary in this Section 4, for so long as
the applicable NESCO Holder Earnout Shares are subject to the forfeiture
provisions set forth in this Section 4, prior to any Transfer of any NESCO
Holder Earnout Shares, the Transferee of such NESCO Holder Earnout Shares shall
agree in a duly and validly executed writing for the benefit of the Company that
such NESCO Holder Earnout Shares remain subject to the forfeiture provisions set
forth in this Section 4. Any purported Transfer of NESCO Holder Earnout Shares
in violation of this Section 4(e) shall be null and void, and the Company shall
refuse to recognize any such Transfer for any purpose.

 

10

 

 

Section 5. Restrictions on Transfer of Common Stock.

 

(a) Other than in connection with the Merger Agreement and the transactions
contemplated thereby or in accordance with Section 5(e), no Shareholder may
Transfer any of its shares of Common Stock or any warrants to purchase shares of
Common Stock during the period commencing on the date hereof and ending on
January 27, 2020.

 

(b) Other than in connection with the Merger Agreement and the transactions
contemplated thereby or in accordance with Section 5(e), notwithstanding
anything to the contrary in the Registration Rights Agreement, the Sponsors
shall not Transfer any shares of Common Stock or warrants to purchase shares of
Common Stock Beneficially Owned or otherwise held by them until the earlier to
occur of (i) the three year anniversary of the Effective Time and (ii) such time
that ECP and the NESCO Holder (together with their Affiliates), collectively,
either (A) have Transferred Common Stock resulting in proceeds to ECP and the
NESCO Holder (together with their Affiliates) of at least $100,000,000, as
reasonably determined by ECP in good faith or (B) Beneficially Owns or otherwise
directly or indirectly holds shares of Common Stock representing equal to or
less than five percent of the of the total number of shares of Common Stock then
issued and outstanding (the foregoing clause (i) and (ii), the “Sale
Threshold”); provided, that for purposes of the foregoing calculations of the
Sale Threshold, Transfers to Permitted Transferees shall not be included. ECP
shall notify the Company and the Sponsors in writing within ten days of
achieving the Sale Threshold.

 

(c) The Shareholders and the Company acknowledge and agree that:

 

(i) notwithstanding anything to the contrary herein, the shares of Common Stock
and warrants to purchase shares of Common Stock, in each case, held by a
Shareholder shall remain subject to the restrictions on Transfer under
applicable securities Laws of any state, federal or foreign entity and the rules
and regulations promulgated thereunder; and

 

(ii) each certificate evidencing any shares of Common Stock held by a
Shareholder and each certificate issued in exchange for or upon the Transfer of
any shares of Common Stock held by a Shareholder (unless such shares are no
longer subject to the restrictions on Transfer set forth in this Section 5)
shall be stamped or otherwise imprinted with a legend in substantially the form
set forth in Section 3(e)(iv). The Company shall imprint such legend on
certificates evidencing the shares of Common Stock held by each Shareholder. The
legend set forth above shall be removed from the certificates evidencing any
shares of Common Stock held by a Stockholder that are no longer subject to the
restrictions on Transfer set forth in this Section 5.

 

(d) Any purported Transfer of shares of Common Stock or warrants to purchase
shares of Common Stock, in each case, held by a Stockholder in violation of this
Agreement shall be null and void, and the Company shall refuse to recognize any
such Transfer for any purpose.

 

11

 

 

(e) Notwithstanding anything to the contrary in this Section 5, Transfers of
shares of Common stock and warrants to purchase shares of Common Stock are
permitted (i) to Permitted Transferees who shall (A) be subject to the
restrictions in this Section 5 as if they were the original holders of such
shares or warrants and (B) promptly Transfer such shares or warrants back to the
applicable Shareholder if they cease to be a Permitted Transferee for any reason
prior to the date such shares or warrants become freely Transferable in
accordance herewith; (ii) in the case of an individual, by a gift to a member of
the individual’s immediate family or to a trust, the beneficiary of which is a
member of one of the individual’s immediate family, an Affiliate of such person
or to a charitable organization; (iii) in the case of an individual, by virtue
of Laws of descent and distribution upon death of the individual; or (iv) in the
case of an individual, pursuant to a qualified domestic relations order;
provided, however, that these Transferees must become a party to this Agreement
by executing and delivering such documents as may be necessary to make such
Transferee a party hereto.

 

Section 6. Definitions.

 

“Action” has the meaning ascribed to it in the Merger Agreement.

 

“Affiliate” means, with respect to any specified Person, any Person that,
directly or indirectly, controls, is controlled by, or is under common control
with, such specified Person, through one or more intermediaries or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Annual Meeting” means any meeting of the stockholders of the Company held for
the purpose of electing the Directors of the Company.

 

“Approved Stock Exchange” means the Nasdaq, the New York Stock Exchange or any
other national securities exchange on which any of the Common Stock of the
Company is listed.

 

“Beneficially Own” has the meaning ascribed to it in Section 13(d) of the
Securities Exchange Act of 1934, as amended.

 

“Board” has the meaning set forth in the recitals.

 

“Board Observer” has the meaning set forth in Section 1(k).

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York, are authorized or required by Law to
close.

 

“Change in Control” means the occurrence of the following event: any one Person
(other than the NESCO Holder or its Affiliates), or more than one Person that
are Affiliates or that are acting as a group (excluding the NESCO Holder or its
Affiliates), acquiring ownership of equity securities of the Company which,
together with the equity securities held by such Person, such Person and its
Affiliates or such group, constitutes more than 50% of the total voting power or
economic rights of the equity securities of the Company; provided, that to the
extent such Person(s) acquire(s) ownership of more than 50% of the total voting
power or economic rights of the equity securities of the Company through one or
more transactions, the “price per share” paid or payable to the stockholders of
the Company for purposes of Section 3(d) and Section 4(c) shall be the last
price per share paid by such Person(s) in connection with all such transactions.

 

12

 

 

“Change in Control Consideration” means the amount per share to be received by a
holder of shares of Common Stock in connection with a Change in Control, with
any non-cash consideration valued as determined by the value ascribed to such
consideration by the parties to such transaction.

 

“Common Stock” has the meaning set forth in the recitals.

 

“Common Stock Price” means, on any date after the Effective Time, the closing
sale price per share of Common Stock reported as of 4:00 p.m., New York, New
York time on such date by Bloomberg, or if not available on Bloomberg, as
reported by Morningstar.

 

“Company” has the meaning set forth in the preamble.

 

“Director” means a member of the Board until such individual’s death,
disability, disqualification, resignation or removal.

 

“ECP” has the meaning set forth in the preamble.

 

“Effective Time” has the meaning set forth in the preamble.

 

“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations, or other equivalents, including membership interests
(however designated, whether voting or nonvoting or certificated or
noncertificated), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of property of, such partnership,
including all securities convertible or exchangeable for such equity and all
options, warrants and other rights to purchase or otherwise acquire such equity.

 

“Law” has the meaning ascribed to it in the Merger Agreement.

 

“Merger Agreement” has the meaning set forth in the recitals.

 

“Maximum Target” has the meaning set forth in Section 3(c).

 

“Maximum Target NESCO Holder Earnout Shares” means, with respect to NESCO
Holder, 1,651,798 shares of NESCO Holder Earnout Shares.

 

“Maximum Target Sponsor Earnout Shares” means, with respect to each Sponsor, the
shares of Common Stock noted as Maximum Target Sponsor Earnout Shares set forth
next to such Sponsor’s name on Exhibit A hereto.

 

“Minimum Target” has the meaning set forth in Section 3(c).

 

“Minimum Target NESCO Holder Earnout Shares” means, with respect to NESCO
Holder, 900,000 shares of NESCO Holder Earnout Shares.

 

13

 

 

“Minimum Target Sponsor Earnout Shares” means, with respect to each Sponsor, the
shares of Common Stock noted as Minimum Target Sponsor Earnout Shares set forth
next to such Sponsor’s name on Exhibit A hereto.

 

“NESCO Director” means an individual elected to the Board that has been
nominated by the NESCO Holders pursuant to this Agreement. For the avoidance of
doubt, each of Rahman D’Argenio and Doug Kimmelman (and the person(s) to be
designated pursuant to and in accordance with the terms of Section 1(b)) shall
be deemed to have been nominated by the NESCO Holders pursuant to this
Agreement.

 

“NESCO Holder Earnout Shares” means the Earnout Shares issued pursuant to
Section 2.06(g) of the Merger Agreement.

 

“NESCO Shares” means any shares of Common Stock held by the NESCO Holders.

 

“Nominee” has the meaning set forth in Section 1(a).

 

“Observation Election” has the meaning set forth in Section 1(k).

 

“Organizational Documents” means the Company’s certificate of incorporation and
bylaws, as in effect at the Effective Time, as the same may be amended from time
to time.

 

“Party” has the meaning set forth in the preamble.

 

“Permitted Transferee” means, with respect to any Person, (i) the direct or
indirect partners, members, equity holders or other Affiliates of such Person,
or (ii) any of such Person’s related investment funds or vehicles controlled or
managed by such Person or Affiliate of such Person.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, governmental agency or instrumentality or other entity of any kind.

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, by and among the Company, NESCO Holder
and the other parties thereto.

 

“Sale Threshold” has the meaning set forth in Section 5(b).

 

“Second Target” has the meaning set forth in Section 3(c).

 

“Second Target NESCO Holder Earnout Shares” means, with respect to NESCO Holder,
900,000 shares of NESCO Holder Earnout Shares.

 

“Second Target Sponsor Earnout Shares” means, with respect to each Sponsor, the
shares of Common Stock noted as Second Target Sponsor Earnout Shares set forth
next to such Sponsor’s name on Exhibit A hereto.

 

14

 

 

“Shareholder” means any holder of Common Stock that is or becomes a party to
this Agreement from time to time in accordance with the provisions hereof.

 

“Sponsor Earnout Shares” means, collectively, the Minimum Target Sponsor Earnout
Shares, the Second Target Sponsor Earnout Shares and the Maximum Target Sponsor
Earnout Shares.

 

“Sponsors” has the meaning set forth in the preamble.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, joint venture or other legal entity of any kind of
which such Person (either alone or through or together with one or more of its
other Subsidiaries), owns, directly or indirectly, more than 50% of the Equity
Interests the holders of which are (a) generally entitled to vote for the
election of the board of directors or other governing body of such legal entity
or (b) generally entitled to share in the profits or capital of such legal
entity.

 

“Termination Event” has the meaning set forth in Section 21.

 

“Transfer” means any sale, transfer, assignment or other disposition of (whether
with or without consideration and whether voluntary or involuntary or by
operation of Law) of Common Stock. “Transferable” and “Transferee” shall each
have a correlative meaning.

 

Section 7. Assignment; Benefit of Parties. This Agreement shall be binding upon
and shall inure to the benefit of the Parties and their respective successors,
legal representatives and assignees for the uses and purposes set forth and
referred to herein. Notwithstanding the foregoing, the Company may not assign
any of its rights or obligations hereunder without the prior written consent of
the NESCO Holders holding a majority of the NESCO Shares. Nothing herein
contained shall confer or is intended to confer on any third party or entity
that is not a party to this Agreement any rights under this Agreement.

 

Section 8. ECP. So long as ECP and its Affiliates are the beneficial owners of a
majority of the NESCO Shares, at the written request of ECP, the NESCO Holder
shall assign to ECP (or to an Affiliate of ECP designated in writing by it),
without any further consent required from any other Party, all of its rights
hereunder and, following such assignment, ECP (or an Affiliate designated in
writing by it) shall be deemed to be the “NESCO Holders” for all purposes
hereunder; provided, that ECP (or its Affiliate designated in writing) assumes
in writing responsibility for its portion of the obligations of the NESCO
Holders and that, if ECP designates an Affiliate in writing, then such Affiliate
shall continue to be an Affiliate of ECP at all times.

 

Section 9. Remedies. The Parties shall be entitled to enforce their rights under
this Agreement specifically, to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights existing in their
favor. The Parties agree and acknowledge that a breach of this Agreement would
cause irreparable harm and money damages would not be an adequate remedy for any
such breach and that, in addition to other rights and remedies hereunder, the
Parties shall be entitled to specific performance and/or injunctive or other
equitable relief (without posting a bond or other security) from any court of
Law or equity of competent jurisdiction in order to enforce or prevent any
violation of the provisions of this Agreement.

 

15

 

 

Section 10. Notices. All notices and other communications among the Parties
shall be in writing and shall be deemed to have been duly given (i) when
delivered in person, (ii) when delivered after posting in the United States mail
having been sent registered or certified mail return receipt requested, postage
prepaid, (iii) when delivered by FedEx or other nationally recognized overnight
delivery service or (iv) when e-mailed during normal business hours (and
otherwise as of the immediately following Business Day), addressed as follows:

 

(a) If to the Company:

 

Nesco, LLC

6714 Pointe Inverness Way, Suite 220

Fort Wayne, Indiana 46804

Attention: Lee Jacobson

Bruce Heinemann

E-mail:lee.jacobson@nescorentals.com

bruce.heinemann@nescorentals.com

 

(b) If to the NESCO Holders or ECP:

 

Energy Capital Partners III, LLC

12680 High Bluff Drive, Suite 400

San Diego, California 92130

Attention: Rahman D’Argenio

Chris Leininger

Email:rdargenio@ecpartners.com

cleininger@ecpartners.com

 

with a copy to:

 

Kirkland & Ellis LLP

609 Main Street

Houston, Texas 77002

Attention: William J. Benitez, P.C.

Cyril V. Jones

E-mail:william.benitez@kirkland.com

cyril.jones@kirkland.com

 

(c) If to the Sponsors:

 

Capitol Investment Corp. IV

1300 17th Street North, Suite 820

Arlington, Virginia 22209

Attn:Mark D. Ein, Chairman & CEO, and Dyson Dryden, President & CFO

E-mail:mark@capinvestment.com

dyson@capinvestment.com

 

16

 

 

with a copy to:

 

Latham & Watkins LLP

555 Eleventh Street, N.W.

Washington, DC 20004

Attention: Paul Sheridan

E-mail:paul.sheridan@lw.com

 

Section 11. Adjustments. If, and as often as, there are any changes in the
Common Stock by way of stock split, stock dividend, combination or
reclassification, or through merger, consolidation, reorganization,
recapitalization or sale, or by any other means, appropriate adjustment shall be
made in the provisions of this Agreement, as may be required, so that the
rights, privileges, duties and obligations hereunder shall continue with respect
to the Common Stock as so changed.

 

Section 12. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any Party.

 

Section 13. No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon, or give to, any
person or entity other than the Parties and their respective successors and
assigns any remedy or claim under or by reason of this Agreement or any terms,
covenants or conditions hereof, and all of the terms, covenants, conditions,
promises and agreements contained in this Agreement shall be for the sole and
exclusive benefit of the Parties and their respective successors and assigns.

 

Section 14. Further Assurances. Each of the Parties hereby agrees that it will
hereafter execute and deliver any further document, agreement, instruments of
assignment, transfer or conveyance as may be necessary or desirable to
effectuate the purposes hereof.

 

Section 15. Counterparts. This Agreement may be executed in one or more
counterparts, and may be delivered by means of facsimile or electronic
transmission in portable document format, each of which shall be deemed to be an
original and shall be binding upon the Party who executed the same, but all of
such counterparts shall constitute the same agreement.

 

Section 16. Governing Law. This Agreement, and all claims or causes of action
based upon, arising out of, or related to this Agreement or the transactions
contemplated hereby, shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without giving effect to principles or rules of
conflict of Laws to the extent such principles or rules would require or permit
the application of Laws of another jurisdiction.

 

17

 

 

Section 17. Jurisdiction; WAIVER OF TRIAL BY JURY. Any Action based upon,
arising out of or related to this Agreement or the transactions contemplated
hereby may be brought in federal and state courts located in the State of
Delaware, and each of the Parties irrevocably submits to the exclusive
jurisdiction of each such court in any such Action, waives any objection it may
now or hereafter have to personal jurisdiction, venue or to convenience of
forum, agrees that all claims in respect of the Action shall be heard and
determined only in any such court, and agrees not to bring any Action arising
out of or relating to this Agreement or the transactions contemplated hereby in
any other court. Nothing herein contained shall be deemed to affect the right of
any Party to serve process in any manner permitted by Law or to commence legal
proceedings or otherwise proceed against any other Party in any other
jurisdiction, in each case, to enforce judgments obtained in any Action brought
pursuant to this Section 17. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION BASED UPON, ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 18. Entire Agreement. This Agreement, together with the Merger
Agreement, the agreements referenced herein and the other agreements entered
into in connection with the consummation of the Transactions contemplated by the
Merger Agreement, constitute the entire agreement among the Parties relating to
the transactions contemplated hereby and supersede any other agreements, whether
written or oral, that may have been made or entered into by or among any of the
Parties or any of their respective Subsidiaries relating to the transactions
contemplated hereby.

 

Section 19. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. The Parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Agreement, the
remaining provisions of this Agreement shall be reformed, construed and enforced
to the fullest extent permitted by Law and to the extent necessary to give
effect to the intent of the Parties.

 

Section 20. Amendment and Waiver. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Parties unless such modification is approved in writing by
the Parties. The failure of any Party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such Party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

 

Section 21. Termination. Notwithstanding anything to the contrary contained
herein, if the NESCO Holders (together with their Affiliates and permitted
assignees) cease to Beneficially Own a number of shares of Common Stock equal to
or greater than 5% of the total number of shares of Common Stock issued and
outstanding (on a non-fully diluted basis) (“Termination Event”), then this
Agreement shall expire and terminate automatically; provided, however, that
Section 1(g), (i), (j) and (k), Section 3, Sections 6 through 7, Sections 9
through 13, Sections 16 through 20, this Section 21 and Section 22 shall survive
the termination of this Agreement.

 

Section 22. Enforcement. Each of the Parties covenant and agree that the
disinterested Directors of the Board have the right to enforce, waive or take
any other action with respect to this Agreement on behalf of the Company.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 

18

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Time.

 

  Company:       NESCO HOLDINGS, INC.         By: /s/ L. Dyson Dryden   Name: 

L. Dyson Dryden

  Title:

President and Chief Financial Officer

 

 

 

[Signature page to Stockholders’ Agreement]

 

 

 

 

  NESCO Holder:       NESCO HOLDINGS, LP         By: NESCO Holdings GP, LLC  
Its: General Partner         By: /s/ Rahman D’Argenio   Name: Rahman D’Argenio  
Title: President

 

 

 

 

[Signature page to Stockholders’ Agreement]

 

 

 

 

  ECP:       ENERGY CAPITAL PARTNERS III, LP       By: Energy Capital Partners
GP III, LP   Its: General Partner             By: Energy Capital Partners III,
LLC     Its: General Partner           By: /s/ Rahman D’Argenio   Name: Rahman
D’Argenio   Title: Partner           ENERGY CAPITAL PARTNERS III-A, LP       By:
Energy Capital Partners GP III, LP   Its: General Partner             By: Energy
Capital Partners III, LLC     Its: General Partner           By: /s/ Rahman
D’Argenio   Name: Rahman D’Argenio   Title: Partner         ENERGY CAPITAL
PARTNERS III-B, LP       By: Energy Capital Partners GP III, LP   Its: General
Partner     By: Energy Capital Partners III, LLC     Its: General Partner      
    By: /s/ Rahman D’Argenio   Name: Rahman D’Argenio   Title: Partner

 

 

 

 

[Signature page to Stockholders’ Agreement]

 

 

 

 

  ENERGY CAPITAL PARTNERS III-C, LP       By: Energy Capital Partners GP III, LP
  Its: General Partner           By: Energy Capital Partners III, LLC     Its:
General Partner           By: /s/ Rahman D’Argenio   Name:  Rahman D’Argenio  
Title: Partner           ENERGY CAPITAL PARTNERS III-D, LP       By: Energy
Capital Partners GP III, LP   Its: General Partner           By: Energy Capital
Partners III, LLC     Its: General Partner           By: /s/ Rahman D’Argenio  
Name:  Rahman D’Argenio   Title: Partner           ENERGY CAPITAL PARTNERS III
(NESCO CO-INVEST), LP       By: Energy Capital Partners GP III Co-Investment
(NESCO), LLC   Its: General Partner           By: Energy Capital Partners III,
LLC     Its: Managing Member           By: /s/ Rahman D’Argenio   Name:  Rahman
D’Argenio   Title: Partner

 

 

 

 

[Signature page to Stockholders’ Agreement]

 

 

 

 

  Sponsors:       CAPITOL ACQUISITION MANAGEMENT IV LLC       By:

/s/ Mark Ein

  Name: 

Mark Ein

  Title: Managing Member         CAPITOL ACQUISITION FOUNDER IV LLC       By:
/s/ L. Dyson Dryden   Name:  L. Dyson Dryden   Title: Member         By: /s/
Lawrence Calcano   Name:  Lawrence Calcano         By: /s/ Brooke Coburn  
Name:  Brooke Coburn         By: /s/ Richard Donaldson   Name:  Richard
Donaldson         By: /s/ Preston Parnell   Name:  Preston Parnell         By:
/s/ Winston Lin   Name:  Winston Lin

 

 

 

 

[Signature page to Stockholders’ Agreement]

 

 

 

 

Exhibit A

 

Sponsor  Minimum Target Sponsor Earnout Shares   Second Target Sponsor Earnout
Shares   Maximum Target Sponsor Earnout Shares  Capitol Acquisition Management
IV LLC

c/o Mark D. Ein
Capitol Investment Corp. IV
1300 17th Street North, Suite 820
Arlington, Virginia, 22209   916,405    916,405    227,924  Capitol Acquisition
Founder IV LLC

c/o L. Dyson Dryden
Capitol Investment Corp. IV
1300 17th Street North, Suite 820
Arlington, Virginia, 22209   458,202    458,202    113,963  Richard C. Donaldson

Capitol Investment Corp. IV
1300 17th Street North, Suite 820
Arlington, Virginia, 22209   6,957    6,957    1,730  Brooke B. Coburn
Capitol Investment Corp. IV
1300 17th Street North, Suite 820
Arlington, Virginia, 22209   6,957    6,957    1,730  Lawrence Calcano

Capitol Investment Corp. IV
1300 17th Street North, Suite 820
Arlington, Virginia, 22209   6,957    6,957    1,730  Preston Parnell

Capitol Investment Corp. IV
1300 17th Street North, Suite 820
Arlington, Virginia, 22209   3,826    3,826    952  Winston Lin

Capitol Investment Corp. IV
1300 17th Street North, Suite 820
Arlington, Virginia, 22209   696    696    173  Total   1,400,000    1,400,000  
 348,202 

 

 

 

 

